DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 1-10, 14-18 are allowed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 9,807,778) in view of Chou (US 10,135,730).
Regarding Claim 11, Ma teaches a computerized wireless access node apparatus configured for providing wireless access to a plurality of computerized wireless-enabled mobile devices via a quasi-licensed portion of a radio frequency (RF) spectrum (figure 2, #215, AP), the computerized wireless access node comprising: 
a wireless interface configured to transmit and receive RF waveforms in the quasi- licensed portion (figure 2, see specifically the wireless links between 210, 215, 216, 217, etc and column 8, line 5-13, see specifically licensed.)
digital processor apparatus in data communication with the wireless interface (figure 1b, see processor 118); 
a storage device in data communication with the digital processor apparatus and comprising at least one computer program, the at least one computer program configured to (figure 1b, removable and non-removable memory,) when executed by the digital processor apparatus: 

receive a second protocol message from the computerized network management entity, the second protocol message configured to cause the computerized wireless access node to (i) activate a temporary RF carrier, and (ii) maintain the existing data session on at least the activated temporary carrier (column 31, line 53 – column 32 line 2, see specifically BA reconfiguration message); 
deactivate the one or more RF carriers (column 32, lines 55-61, see specifically timer).
receive a third protocol message from the computerized network management entity, the third protocol message configured to cause the computerized wireless access node to (i) activate a final RF carrier, and (ii) maintain the existing data session on at least the activated final carrier; and (column 31, line 53 – column 32 line 2, see specifically BA reconfiguration message);
deactivate the temporary RF carrier (column 32, lines 55-61, see specifically timer).
Ma fails to explicitly teach receive a first protocol message from a computerized network management entity, the first protocol message configured to cause the computerized wireless access node to determine an operational status of one or more RF carriers, the operational status relating to an existing data session on the one or more RF carriers;
Chou from the same or similar field of endeavor teaches receive a first protocol message from a computerized network management entity, the first protocol message configured to cause the computerized wireless access node to determine an operational status of one or more RF carriers, the operational status relating to an existing data session on the one or more RF carriers (column 6, line 40-52, see specifically polling).
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to pull statistics from the access points rather than waiting for a timer in the system of Ma as taught by Chou. 


Regarding Claim 19, Ma teaches wherein the deactivation of the one or more RF carriers is based at least on expiry of a timer value parameter (column 32, lines 55-61, see specifically timer).


Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 9,807,778) in view of Chou (US 10,135,730) as applied to claim 11 above, and further in view of Freda (US 9,769,692)
Regarding Claim 12, Ma fails to explicitly teach generating and transmit a protocol message to the computerized network management entity indicating that the one or more RF carriers have been deactivated.
Freda from the same or similar field of endeavor teaches generating and transmit a protocol message to the computerized network management entity indicating that the one or more RF carriers have been deactivated (column 23, line 50 – column 24, line 5, see specifically active channel confirmation message.)
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to confirm the active channel in the system of Ma as taught by Freda. 
The motivation is that it allows the system to know when changes occur, allowing the system to better manage these changes. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 9,807,778) in view of Chou (US 10,135,730) as applied to claim 11 above, and further in view of Sultana (US .
Regarding Claim 13, Ma fails to explcitly teach the wireless interface configured to transmit and receive RF waveforms in the quasi-licensed portion comprises a CBSD (Citizens Broadband Radio Service Device) that is configured to utilize a CBRS-compliant spectrum; and 
the computerized wireless access node apparatus further comprises an eNodeB (EUTRAN evolved Node B), and 
the maintenance of the existing data session on at least the activated temporary carrier comprises use of 3GPP-compliant signaling to at least one of the plurality of computerized wireless-enabled mobile devices, 
the at least one wireless-enabled mobile device comprising a 3GPP-compliant user equipment (UE) in radio frequency communication with the eNodeB, the 3GPP-compliant signaling to cause the UE to transfer to the selected temporary RF carrier.
Sultana from the same or similar field of endeavor teaches the computerized wireless access node apparatus further comprises an eNodeB (EUTRAN evolved Node B) (¶ [0071] – [0084], more specifically [0074] and [0080], see specifically AP and RRC), and 
the maintenance of the existing data session on at least the activated temporary carrier comprises use of 3GPP-compliant signaling to at least one of the plurality of computerized wireless-enabled mobile devices (¶ [0071] – [0084], more specifically [0074] and [0080], see specifically AP and RRC), 
the at least one wireless-enabled mobile device comprising a 3GPP-compliant user equipment (UE) in radio frequency communication with the eNodeB, the 3GPP-compliant signaling to cause the UE to transfer to the selected temporary RF carrier (¶ [0071] – [0084], more specifically [0074] and [0080], see specifically AP and RRC)

The motivation is that eNodeB’s are a standard portion of a wireless network, having the device hand over to an access point and using unlicensed spectrum allows the licensed spectrum to be preserved for other devices.
Wireless Innovation Forum from the same or similar field of endeavor teaches the wireless interface configured to transmit and receive RF waveforms in the quasi-licensed portion comprises a CBSD (Citizens Broadband Radio Service Device) that is configured to utilize a CBRS-compliant spectrum (entire document, see specifically page 4 and 5 definitions for CBRS and CBSD.)
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to use CBRS spectrum in the system of Ma as taught by Wireless Innovation Forum.
The motivation is that the use of unlicensed and quasi-licensed is taught by Ma in column 8, line 5-13. Therefore, using CBRS spectrum as it is this type of spectrum it’s use would be obvious.

Response to Arguments
Applicant's arguments filed March 12, 2021 have been fully considered but they are not persuasive. 
Applicant argues, Applicant respectfully disagrees with each of the Office's foregoing assertions. 
Specifically, at column 31, line 53 through column 32, line 2, Ma merely discloses sending a configuration message to an AP to initiate a channel switch. However, Ma is wholly silent with respect to a temporary RF carrier, as recited in Claim 11 as presented herein. Rather, the channel switch disclosed in Ma is between two channels - i.e., the channel switch disclosed  

The Office is respectfully using the same citation in Ma regarding a single reconfiguration message to assert establishment of a teaching or suggestion of two different features of Claim 11 as presented herein. Specifically, Claim 11 as presented herein recites respective features relating to second and third protocol messages that cause a wireless access node apparatus to activate and maintain sessions on two different RF carriers, respectively (i.e., the one or more RF carriers and the temporary carrier). 
In contrast, the disclosure at column 31, line 53 through column 32, line 2 of Ma relates to a reconfiguration message configured to cause a switch of an active channel with an alternate channel. There is no use of a temporary RF carrier, as recited in Claim 11 as presented herein. Applicant notes that MPEP § 2141.02 (I) requires the presently claimed subject matter to be considered "as a whole." 
Likewise, at column 32, lines 55 - 61 thereof, Ma merely discloses a timer that causes the AP to stop operating on the channel that is being switched out or replaced. The Office is respectfully using this same citation in Ma to assert establishment of a teaching or suggestion of two different features of Claim 11 as presented herein (i.e., the respective deactivations of (i) the one or more RF carriers and (ii) the temporary carrier). However, Ma is entirely silent with respect to deactivation of a temporary RF carrier, as recited in Claim 11 as presented herein. 
Therefore, neither of Ma nor Chou, whether taken individually or in combination, teach or suggest all of the features of Claim 11 as presented herein, and accordingly, Claim 11 is not rendered obvious thereby.
Examiner disagrees and submits that the claim is doing the same thing repetitively; it activates a temporary carrier while maintaining a data session over the new carrier, and then moves to another final carrier while maintaining a data session over the new carrier. However, there is nothing that . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M MORLAN whose telephone number is (571)270-5674.  The examiner can normally be reached on Monday - Friday, 10 AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ROBERT M. MORLAN
Primary Examiner
Art Unit 2419



/ROBERT M MORLAN/Primary Examiner, Art Unit 2419